ATTORNEY GENERAL OF TEXAS
                                          GREG        ABBOTT




                                                July 22, 2013



The Honorable Elton R. Mathis                         Opinion No. GA-1014
Waller County Criminal District Attorney
645 12th Street                                       Re: Whether counties operating under the
Hempstead, Texas 77445                                County Road Department System may
                                                      accept money from private entities in
                                                      exchange for agreeing to repair or improve
                                                      county roads designated by the private
                                                      entities (RQ-1111-GA)


Dear Mr. Mathis:

        You inquire about the authority of Waller County (the "County") to accept monetary
donations from private entities in exchange for maintenance of roads designated by the entities. 1
In describing a proposed agreement, you state that "[t]here are several private companies that
wish to donate money for materials to the county to repair and improve a particular public road
as designated by the private companies." Request Letter at 1. You tell us that "[i]n
consideration for the donations, the county would agree to expend county labor and equipment to
work on the specific roads under the agreement and to complete the work in a set amount of
time." !d. You indicate that the County operates under subchapter D, chapter 252, of the
Transportation Code, which provides for the County Road Department System. !d. at 2. You
ask whether the County may make use of donation provisions from the other subchapters of
chapter 252. See Request Letter at 3. You also ask generally about the County's authority to
enter into the proposed agreement. See id.

       Subchapter D, chapter 252, is one of four optional, alternative statutory systems for the
administration of county roads. See TEX. TRANSP. CODE ANN.§§ 252.301-.313 (West 1999 &
Supp. 2012); see also id. §§ 252.001-.216 (West 1999) (setting out three other systems for
county road administration). The two donation provisions to which you refer-sections 252.109
and 252.214-provide for the county to accept "donations of labor, money, or other property to
aid in building or maintaining roads in the county." !d. §§ 252.109, .214. Contained in


        1
          See Letter from Honorable Elton R. Mathis, Waller Cnty. Criminal Dist. Att'y, to Honorable Greg Abbott,
Tex. Att'y Gen. at 1 (Feb. 14, 2013), http://www.texasattorneygeneral.gov/opin ("Request Letter").
The Honorable Elton R. Mathis- Page 2               (GA-1014)



subchapters B and C respectively, sections 252.109 and 252.214 do not apply to a county
operating under subchapter D, and there is no similar provision in subchapter D. See generally
id. §§ 252.301-.313 (West 1999 & Supp. 2012). Sections 252.109 and 252.214 are evidence that
the Legislature knows how to authorize a county to accept donations with respect to county
roads. See FM Props. Operating Co. v. City of Austin, 22 S.W.3d 868, 885 (Tex. 2000) (relying
on principle of statutory construction that the Legislature knows how to enact laws effectuating
its intent). The Legislature has not done so for counties that operate under subchapter D. See
PPG Indus. v. JMB!Houston Ctrs. Partners Ltd., 146 S.W.3d 79, 84 (Tex. 2004) (noting that a
statute's silence can be significant and that an analysis begins with presumption that the
Legislature knows how to enact what it intends). Absent such express provision, we cannot
conclude that the Transportation Code is a source of authority for the County to accept donations
for the maintenance and construction of county roads?

        The Local Government Code, however, separately provides that any county
commissioners court "may accept a gift, grant, [or] donation ... of money or other property on
behalf of the county for the purpose of performing a function conferred by law on the county or a
county officer." TEX. Loc. Gov'T CODE ANN. § 81.032 (West 2008); see TEX. Gov'T CODE
ANN.§ 311.016(1) (West 2013) ('"May' creates discretionary authority or grants permission or a
power."). Maintenance of a county road is a function conferred on the commissioners court by
statute. TEX. TRANSP. CODE ANN. §§ 251.003(a), 252.302(a)-(b) (West 1999). Under section
81.032, a commissioners court has discretionary authority to accept a gift, grant, or donation of
money for the purpose of maintaining county roads. TEX. Loc. Gov'T CoDE ANN. § 81.032
(West 2008).

        You suggest that section 81.032 of the Local Government Code is inapplicable. See
Request Letter at 3. You assert that the silence in subchapter D, chapter 252 of the
Transportation Code is a more specific indication of legislative intent that prevails over the
general provision in section 81.032. See id. We disagree. Absent a conflict between statutes
there is no need to resort to the canon of statutory construction that a specific statute prevails
over a general one. See TEX. Gov'T CoDE ANN. § 311.026 (West 2013). To conclude that a
county operating under the County Road Department System is not authorized to accept
donations pertaining to county roads as a county function under section 81.032 because of the
absence of express authority to accept donations in subchapter D ignores the existence and plain
language of section 81.032. Courts '"do not lightly presume that the Legislature may have done


        2
          You state that a prior opinion from this office, Texas Attorney General Opinion GA-0345 (2005), seems to
suggest that the County could incorporate donation provisions from the other subchapters of chapter 252. Request
Letter at 3. Because the request letter seeking that opinion did not indicate under which system Waller County
operated and because it spec ifi ally raised section 252.214 in subchapter C, opinion GA-0345 assumed the County
operated under that s ubchapter and based its conclusions on that assumption. See Tex. Att'y Gen. Op. No. GA-0345
(2005) at 2 n.5. The pinion is correctly dec ided g iven lhe a sumption. However, to the extent that assumption was
incorTect, we clarify the opinion with our conclusion her .
The Honorable Elton R. Mathis - Page 3       (GA-1014)



a useless act"' or enacted a meaningless statute. Tex. Lottery Comm 'n v. First State Bank of
DeQueen, 325 S.W.3d 628, 637 (Tex. 2010) (citation omitted).

        You also suggest that the conditions attached to the proposed agreement are such that the
proffered money is not a gift, grant, or donation. See Request Letter at 6-7 (arguing that money
offered to induce the County's agreement regarding the roads is akin to consideration to support
contractual obligations and is not a voluntary gift). This office has previously concluded that a
commissioners court does have authority to accept a donation for a specific county road subject
to reasonable conditions so long as the conditions are not inconsistent with other law. See Tex.
Att'y Gen. Op. Nos. GA-1010 (2013) at 2, GA-0359 (2005) at 3, JC-0073 (1999) at 2-3.
Generally, the discretionary authority in section 81.032 includes the authority to evaluate
whether money proffered to a county constitutes a gift as well as whether any conditions
attached to a particular offer of money are reasonable and consistent with other law. See Tex.
Att'y Gen. Op. No. GA-1010 (2013) at 2; see also Tex. Att'y Gen. Op. No. JC-0073 (1999) at 2-
3 (advising that the "availability of donated money for itnproving a road is one factor, but
certainly not the only factor, for the court to consider in deciding whether ... to improve a
particular county road"). A court has authority to disturb a commissioners court's decision to
improve a particular county road where the commissioners court "has acted arbitrarily,
capriciously, collusively, fraudulently, or otherwise in abuse of its discretion." Hooten v.
Enriquez, 863 S.W.2d 522, 528 (Tex. App.-El Paso 1993, no writ).

        We caution that this discretion is not unfettered. A Texas court has stated that a
commissioners court "cannot delegate" its decision-making power over improving public roads,
"nor can it divest itself of such power by agreements in advance to exercise such discretion in
any particular manner, and any agreement, the tendency of which is to preclude the court from a
full and free exercise of its discretion as to the particular roads that were to be improved . . .
would be against public policy." Grayson Cnty. v. Harrell, 202 S.W. 160, 163 (Tex. Civ.
App.-Amarillo 1918, writ ref'd). Under this precedent, a written agreement with a private
party that purported to obligate the County to maintain certain roads or conduct improvements on
a certain schedule would be unenforceable. In addition, a prior attorney general opinion
pertaining to donations under section 252.214 advised that "[i]n deciding whether ... to improve
a particular county road, the commissioners court should evaluate all factors in terms of their
contribution to the county road system as a whole" and that the "availability of donated money
for improving a road is one factor, but certainly not the only factor, for the court to consider in
deciding whether ... to improve a particular county road." Tex. Att'y Gen. Op. No. JC-0073
(1999) at 2-3.

       In sum, in counties operating under the County Road Department System, the county
commissioners court has discretion, subject to judicial review, under section 81.032 of the Local
Government Code to determine whether and under what conditions to accept monetary donations
from private entities. While a county commissioners court may not delegate its decision-making
power over improving public roads, it has the authority to accept donations subject to conditions
so long as the conditions are reasonable and not inconsistent with other law. In deciding whether
to accept any specific donation, the commissioners court should carefully evaluate all factors
relevant to the improvement of any particular road.
The Honorable Elton R. Mathis- Page 4       (GA-1014)



                                     SUMMARY

                      In counties operating under the County Road Department
              System, the county commissioners court has discretion, subject to
              judicial review, under section 81.032 of the Local Government
              Code to determine whether and under what conditions to accept
              monetary donations from private entities.           While a county
              commissioners court may not delegate its decision-making power
              over improving public roads, it has the authority to accept
              donations subject to conditions so long as the conditions are
              reasonable and not inconsistent with other law. In deciding
              whether to accept any specific donation, the commissioners court
              should carefully evaluate all factors relevant to the improvement of
              any particular road.




DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee

Charlotte M. Harper
Assistant Attorney General, Opinion Committee